Citation Nr: 1437035	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left shoulder degenerative changes, status post recurrent subluxations/dislocations with arthroscopic labral tear repair and referred pain to left arm.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from December 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a July 2007 rating decision the Veteran was granted a 20 percent disability rating for status post recurrent subluxations effective June 2007.  In December 2009 a rating decision proposed the reduction of the Veteran's left shoulder disability from 20 percent to 10 percent.  An April 2010, rating decision decreased the Veteran's left shoulder disability from 20 percent to 10 percent effective July 2010.   A November 2012 rating decision increased the Veteran's left shoulder disability from 10 percent to 20 percent effective July 2010.  The Veteran's Notice of Disagreement (NOD) which was received in May 2010 initiated an appeal of the April 2010 rating decision, placing the issue of reduction on appeal.  However, the November 2012 rating decision reinstated the Veteran's rating effective to the date of the original reduction.  Thus, the issue of the Veteran's reduction has been resolved by the RO, and the sole issue on appeal is the Veteran's claim for an increased rating.  

The Board further notes that the Veteran's NOD refers to both his left shoulder and hypertension claims.  However, in a submission in February 2011 the Veteran asked for an extension of time to file his VA Form 9 for his left shoulder claim only.  Additionally in the argument included in the Veteran's Form 9 submission, the Veteran argued for an increased rating for his left shoulder and did not mention his hypertension.  For these reasons, the Board does not find that the Veteran perfected an appeal for an increased rating for hypertension.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   
FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  The Veteran's left shoulder disability is manifested by infrequent subluxations of the glenohumeral joint and guarding of movement in addition to painful limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for a service-connected left shoulder disability with painful limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for a separate schedular rating of 20 percent, but no higher, for recurrent dislocation of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in June 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2009 VCAA letter was sent prior to the rating decision in April 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In July 2009, and July 2011 VA provided the Veteran with a joints examination and obtained a medical opinion addressing the extent of the Veteran's left shoulder disability and the impact of that disability to the Veteran's daily activities.   Since the examinations included sufficient detail as to the current severity of the Veteran's left shoulder disabilities, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran was initially assigned a 20 percent disability rating for left shoulder degenerative changes, status post recurrent subluxations/dislocations with arthroscopic labral tear repair and referred pain to left arm under Diagnostic Code 5201.  Following reinstatement of the 20 percent rating, the RO assigned the diagnostic codes "5201-5202."  The Veteran seeks an increased evaluation.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements. A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus. A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder). 38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Shoulder

By way of history, the Board observes that the Veteran underwent a May 2007 VA General Medical Examination during which time the Veteran complained of current
symptoms of moderate shoulder pain on a daily basis that radiated to the ulnar aspect of the left forearm and hand.  Physical examination of the left shoulder revealed ranges of active motion of 140 degrees forward flexion and 150 degrees abduction without evidence of pain on active motion.  The examiner noted that repetitive range of motion testing by three flexions and abductions against moderate resistance elicited shoulder pain with an inability to abduct the shoulder past 90 degrees, but not additional limited joint function on repetition due to fatigue, weakness, lack of endurance, or incoordination.  Neurological examination noted muscle strength of 5/5 in all muscle groups with symmetrical deep tendon reflexes of 2+, bilaterally, and no evidence of muscle atrophy or current sensory abnormalities.  The RO found that the Veteran did not specifically meet the criteria for a 20 percent evaluation based on limited active motion of the left arm, but assigned an evaluation of 20 percent for active forward flexion of the left shoulder limited at 140 degrees, with abduction limited at 150 degrees and evidence of an inability to abduct the shoulder past 90 degrees secondary to pain on repetitive ranges of motion testing by three flexions and abductions against moderate resistance, which was interpreted as evidence of arm motion limited at shoulder level.  See July 2007 rating decision.  In the November 2012 rating decision, the RO reinstated the 20 percent rating based on evidence of "recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level."

During this appeal period, the Veteran underwent a VA joints examination in July 2009 to determine the extent of the Veteran's shoulder disability.  The examiner noted that the Veteran's onset of status post recurrent subluxations/dislocations with arthroscopic labral tear repair and referred pain to left arm was in 2003.  The examiner noted that the Veteran experienced recurrent subluxations/dislocations of the left shoulder, three times in September 2003, then again in November 2003, and June 2004.  The Veteran had surgery in September 2004, and has residual dull pain.  The Veteran noted an intermittent left hand tremor at rest which occurs when he is agitated or nervous.  The Veteran stated that he is right hand dominant.  The examiner determined that the Veteran's left shoulder had no deformity, did not give way, did not show weakness, did not have incoordination, did not have episodes of dislocation or subluxation, did not have locking episodes, and did not have effusions.  The examiner determined that the Veteran's left shoulder suffers instability, pain, stiffness, decreased speed of joint motion, and suffers from tenderness.  The Veteran stated that he suffers from flare-ups which he described as mild, and last a few hours on a weekly basis.  The Veteran stated that cold weather, increased overhead use, and repetitive use of the left shoulder caused flare-ups.  The Veteran stated that rest and heat application alleviated his flare-ups.  The examiner determined that the effect of the Veteran's flare-ups was a mild functional impact.  

In range of motion testing the Veteran's left flexion was to 150 degrees, left abduction was to 150 degrees, left internal rotation was to 70 degrees, and left external rotation was to 70 degrees.  The examiner stated that there was objective evidence of pain following repetitive use, and the Veteran did not suffer from additional limitations after three repetitions of range of motion.  The examiner determined that the Veteran's joint was not ankylosed.  In review of the Veteran's X-Ray results, the exam included the Veteran's clinical history of pain to the left shoulder, with a history of dislocation.  The X-Ray findings additionally showed that the Veteran's bones were intact and well-aligned, with no fracture, subluxation, or dislocation present.  The Veteran stated that he works fulltime as a project engineer.  The examiner determined that the Veteran's disability had no significant effects on the Veteran's occupation, and mild to moderate effects on daily activities.  

VA treatment records from March 2011 indicate that the Veteran complained of left shoulder pain.  Records from May 2011 shoes that the VA staff noted that the Veteran continues to have anterior shoulder pain, with one to two episodes of glenohumeral joint subluxations.  The Veteran was assessed with left shoulder pain with mild instability.  May 2011 range of motion testing showed left shoulder forward flexion to 170 degrees.  VA treatment records from July 2011 show that the Veteran's primary complaint was anterior shoulder pain, described as numbing, which is relieved by ibuprofen, and aggravated by reaching back.  Range of motion testing in July 2011 again indicated the Veteran had forward flexion to 170 degrees.  The Veteran's rehabilitation potential was deemed good and the Veteran was given a home exercise program.  

In July 2011 the Veteran underwent a VA joints examination.  The examiner reiterated the Veteran's surgical history and stated that the Veteran suffers from decreased range of motion and some intermittent pain with recurrent subluxations after the surgery.  The Veteran described that he has pain when bending down to pick something up.  The examiner stated that the Veteran has recurrent subluxations since the surgery, with the latest one occurring about a year prior to the examination.  The Veteran stated that nothing in particular aggravates it but that he avoids placing his arm in positions he know will hurt.  The examiner stated that the Veteran described no flare-ups or incapacitating events, with no reinjury or surgery.  The Veteran stated that he occasionally takes Motrin and uses icy hot ointment.  The Veteran does not use any braces or aids.  Repetitive range of motion testing revealed forward extension to 160 degrees, abduction to 160 degrees, external rotation to 80 degrees, and internal rotation to 75 degrees.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  In conclusion, the examiner found that the Veteran had mild laxity of the left shoulder status post surgery with minimal loss of motion in several places.   

The Veteran's lay testimony in his Form 9 submission stated that he has pain without any movement to his shoulder, and that he has radiating pain that starts in shoulder and goes to his arm.  The Veteran also stated that he has problems holding his left hand steady for longer than five seconds which makes it difficult to open and close items.  The Veteran stated that he is limited in his ability to perform as an engineer.  The Veteran stated that his job requires moderate physical activity when visiting sites, and he has pain when lifting, stopping, or crawling.  

In order for the Veteran to receive a higher disability rating under Diagnostic Code 5201, the Veteran must demonstrate limitation of motion to 25 degrees from his side.  Throughout the appeal period, the Veteran has demonstrated forward flexion to at least 150 degrees even after repetitive testing.  This is well beyond the requisite limitation to 25 degrees needed for a 30 percent disability rating.  Furthermore, the Veteran has not contended that his shoulder disability prevents his range of motion to such a limited extent.  Thus, a rating in excess of 20 percent for the Veteran's left shoulder is not warranted.          

The Board still must determine whether or not the Veteran is entitled to a higher rating or separate rating under an analogous Diagnostic Code.  See Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The evidence of record does not show any malunion or nonunion of the clavicle or scapula, nor does the Veteran's scapulohumeral articulation show ankylosis.  Therefore, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5200 or Diagnostic Code 5203.  With regard to Diagnostic Code 5202, the record fails to show a flail shoulder, false flail joint, fibrous union, or dislocation of the scapulohumeral joint or malunion.  VAMC records from May 2011 and the July 2011 VA examination, however, indicate that the Veteran suffers from recurrent glenohumeral joint subluxations on an infrequent basis.  The Veteran also complained of guarding of movement at the July 2011 VA examination.  Thus, a separate rating of 20 percent under Diagnostic Code 5202 is warranted. 

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his left shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations, which are above the minimum compensable rating of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  With Regard to the specific requirements of Deluca, in which the Board must consider the potential limitation of motion on flare-ups, the Board finds that the most recent examination in July 2011 determined that the Veteran does not suffer from flare-ups.  While the record shows a history of flare-ups in July 2009, the examiner described that they had a mild functional impact.  The currently assigned rating contemplates such functional impairment.  Lastly, no neurological disorder of the left shoulder has been diagnosed so consideration of the criteria for evaluating neuropathy is not warranted.  The Veteran is competent to report on symptoms and he is credible.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the left shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  
 
The Board is cognizant that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  Id. at 182.  The Board has considered Mittleider and attributed all potentially service-connected symptoms to one service-connected condition or another.  The Veteran does not have any service-related symptoms that were not considered when determining the appropriate rating (be it schedular or extraschedular).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left shoulder disability. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's pain, limited motion, problems reaching, and history of dislocations are adequately contemplated by the rating criteria under Diagnostic Code(s) 5200 to 5203.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's left shoulder disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.
 
The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a project engineer despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left shoulder disability is not for consideration. 


ORDER

Entitlement to an evaluation in excess of 20 percent for left shoulder degenerative changes, status post recurrent subluxations/dislocations with arthroscopic labral tear repair and referred pain to left arm (painful limitation of motion under Diagnostic Code 5201) is denied.

Entitlement to a separate disability rating of 20 percent for recurrent dislocation of the left shoulder under Diagnostic Code 5202 is granted, subject to the laws and regulations governing monetary awards. 



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


